UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ZIAD ELNAKA,                                    DOCKET NUMBER
                         Appellant,                  DA-0752-16-0344-I-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: December 21, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Ziad Elnaka, Oklahoma City, Oklahoma, pro se.

           Telin W. Ozier, Esquire, Midwest, Oklahoma, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has petitioned for review of the July 11, 2016 initial decision
     in this appeal, which dismissed the appeal as settled. Initial Appeal File (IAF),
     Tab 13; Petition for Review (PFR) File, Tab 1. For the reasons set forth below,
     we VACATE the initial decision and again DISMISS the appeal as settled.


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

¶2        On September 21, 2016, after the initial decision became the final decision
     of the Board, the agency electronically filed a request to vacate the initial
     decision pursuant to a settlement agreement. PFR File, Tab 1. The submission
     included an “Amended and Revised Settlement Agreement” signed and dated by
     the parties on September 20, 2016. Id. The document provides, among other
     things, for vacature of the underlying initial decision and withdrawal of the
     appeal. Id. Because the finality date set forth in the initial decision had passed,
     the agency’s submission was docketed as a petition for review of the initial
     decision. PFR File, Tab 2.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they
     understand the terms, and that they want the Board to enforce those terms. See
     PFR File, Tab 1.
¶4        In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether the agreement is lawful
     on its face, whether the parties freely entered into it, and whether the subject
     matter of this appeal is within the Board’s jurisdiction; that is, whether a law,
     rule, or regulation grants the Board the authority to decide such a matter. See
     Stewart v. U.S. Postal Service, 73 M.S.P.R. 104, 107 (1997). We find here that
     the agreement is lawful on its face, that the parties freely entered into it, and that
     the subject matter of this appeal—the indefinite suspension of a Federal
     employee in the competitive service—is within the Board’s jurisdiction under
     5 U.S.C. §§ 7511-7513. IAF, Tab 5, 4(a). Accordingly, we find that dismissal of
     the petition for appeal “with prejudice to refiling” (i.e., the parties normally may
     not refile this appeal) is appropriate under these circumstances, and we accept
     the settlement agreement into the record for enforcement purposes.
                                                                                       3

¶5        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113).

                         NOTICE TO THE PARTIES OF THEIR
                             ENFORCEMENT RIGHTS
           If the agency or the appellant has not fully carried out the terms of the
     agreement, either party may ask the Board to enforce the settlement agreement by
     promptly filing a petition for enforcement with the office that issued the initial
     decision on this appeal. The petition should contain specific reasons why the
     petitioning party believes that the terms of the settlement agreement have not
     been fully carried out, and should include the dates and results of any
     communications between the parties. 5 C.F.R. § 1201.182(a).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
                                                                                  4

title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation fo r an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.